SAGE, District Judge.
The motion for a temporary injunction is overruled, for the reason that affidavits filed on behalf of defendants indicate prior use of the trade-mark claimed by complainants. Whether such prior use is established, and, if so, whether it was limited and has been abandoned, is in dispute, and need not now be determined. It is sufficient to say that, the complainants’ title to the *789trade-mark not having been established by adjudication, and being now called in question, the doubt is enough to authorize the court, in its discretion, to refuse a temporary injunction, and leave the question for determination upon the final hearing.